            IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
JOANNE BOYD,                            )
                                        )
                                        )   2:19-cv-1622
            Plaintiff,                  )
                                        )   Chief Magistrate Judge Cynthia Reed
      vs.                               )   Eddy
                                        )
ACHA-TRUMAN TOWERS                      )   Judge J. Nicholas Ranjan
                                        )
MANAGEMENT OFFICE,                      )
                                        )
                                        )
            Defendant.                  )

                  MEMORANDUM ORDER
       ADOPTING REPORT AND RECOMMENDATION [ECF 7]
     Plaintiff Joanne Boyd filed this pro se lawsuit to appeal an arbitration
award and state-court judgment entered in favor of her landlord for
nonpayment of rent. Ms. Boyd complains that her rights were violated during
the arbitration hearing. Specifically, Ms. Boyd complains that the arbitration
panel “decided the case ‘unfairly,’” miscalculated her back rent, and
disregarded evidence presented to it. [ECF 6-1, at 7-8]. Chief Magistrate
Judge Eddy correctly concluded, however, that this Court lacks subject matter
jurisdiction “to hear appeals from the Court of Common Pleas of Allegheny
County which concern a judgment for unpaid rent in a landlord-tenant
dispute.” [ECF 7, at 4]. Accordingly, this Court will adopt Chief Magistrate
Judge Eddy’s well-reasoned Report and Recommendation and dismiss Ms.
Boyd’s amended complaint with prejudice.
                              BACKGROUND
     Ms. Boyd started this case by filing a motion for leave to proceed in forma
pauperis and a proposed complaint. [ECF 1]. The case was then referred to
Chief Magistrate Judge Eddy for pretrial proceedings in accordance with the


                                     -1-
Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the
Local Rules of Court for Magistrate Judges.
      In her “Statement of Case,” Ms. Boyd alleges that her “rights
were…violated during [the arbitration hearing]” conducted by the Allegheny
County Court of Common Pleas. [ECF 6-1, at 7]. That arbitration hearing took
place to resolve the case brought by the Allegheny County Housing Authority
against Ms. Boyd to collect $978.00 in unpaid rent.          Ms. Boyd requests
$900,750,000 in damages.
      Chief Magistrate Judge Eddy granted Ms. Boyd in forma pauperis
status. By doing so, she had to review Ms. Boyd’s complaint and dismiss it if
she determined that the action was frivolous or malicious, failed to state a
claim on which relief may be granted, or sought monetary relief against a
defendant who is immune from that relief. See 28 U.S.C. § 1915(e)(2)(B).
      Following her review, on February 10, 2020, Chief Magistrate Judge
Eddy issued her Report and Recommendation [ECF 7], recommending that this
Court dismiss Ms. Boyd’s complaint because of a lack of subject matter
jurisdiction. Chief Magistrate Judge Eddy recommended that the dismissal be
with prejudice since granting Ms. Boyd leave to amend her pleading would be
futile. Ms. Boyd had until February 27, 2020 to file objections to the Report
and Recommendation. To date, Ms. Boyd has filed no objections.
                           STANDARD OF REVIEW
      When a party fails to file timely objections, this Court has found that the
appropriate scope of review is the “deferential standard of ‘plain error.’” Tice
v.   Wilson,   425   F.   Supp.   2d   676,   680   (W.D.   Pa.   2006)   (citation
omitted), aff’d, 276 F. App’x 125 (3d Cir. 2008).
      Under the plain-error standard, a court should only reject a magistrate
judge’s report and recommendation where there is an error that: (1) is “clear
                                       -2-
or obvious”; (2) affected “substantial rights”; and (3) “seriously affected the
fairness, integrity or public reputation of judicial proceedings.” Nara v. Frank,
488 F.3d 187, 197 (3d Cir. 2007) (cleaned up). Reversal for plain error “should
only be invoked with extreme caution in the civil context.” Fashauer v. N.J.
Transit Rail Operations, Inc., 57 F.3d 1269, 1289 (3d Cir. 1995) (citation
omitted). In fact, “plain error review is so disadvantageous to the losing party
that magistrate judges” are advised to caution litigants that a failure to timely
file objections “will waive the right to appeal.” Brightwell v. Lehman, 637 F.3d
187, 193 n.7 (3d Cir. 2011) (cleaned up).
                          DISCUSSION & ANALYSIS
      Chief Magistrate Judge Eddy did not commit plain error, or any error,
when she held that “[t]his court does not have jurisdiction to hear appeals from
the Court of Common Pleas of Allegheny County which concern a judgment for
unpaid rent in a landlord-tenant dispute.” [ECF 7, at 4] (citing Malhan v. Sec.
U.S. Dep’t of State, 938 F.3d 453, 458 (3d Cir. 2019) and Hous. Auth. of City of
Bayonne v. Hanna, No. 08-5988, 2009 WL 1312605, at *3 (D.N.J. May 11,
2009)).
      The reason this Court lacks jurisdiction is that the Rooker-Feldman
doctrine applies.    The Rooker-Feldman doctrine provides that “[w]hen a
plaintiff seeks to litigate a claim in a federal court, the existence of a state court
judgment in another case bars the federal proceeding … when entertaining the
federal court claim would be the equivalent of an appellate review of that
order.” Phillips v. James, No. 09-1474, 2010 WL 2723212, at *4 (W.D. Pa. July
8, 2010) (citing Ernst v. Child & Youth Servs., 108 F.3d 486, 491 (3d Cir. 1997)).
Put simply, the “Rooker-Feldman doctrine precludes a federal action if the
relief requested in the federal action would effectively reverse the state
decision or void its ruling.” Id. (citations omitted).
                                        -3-
      Here, the state-court judgment Ms. Boyd refers to in her pleading
“predate[s] the filing of this action—thereby implicating the applicability of the
Rooker-Feldman doctrine.” Id. at *5. And Ms. Boyd “cannot prevail on [her]
federal claims unless this [C]ourt finds that the state court[] wrongly decided
the state court decision[] [Ms. Boyd] seeks to nullify.” Id. (citations omitted).
Under these circumstances, this Court “is divested of subject-matter
jurisdiction” and must dismiss the case.        Id.; see also Newby v. City of
Duquesne, No 07-0437, 2007 WL 2908626, at *3 (W.D. Pa. Oct. 3, 2007)
(holding that a federal case challenging an Allegheny County arbitration
award “presents the classic case for application of Rooker-Feldman, namely,
the state court loser tries to circumvent the adverse decision in state court by
morphing it into a federal court action”). Ms. Boyd’s proper recourse was to
file an appeal in state court or pursue other state-court remedies.
      As Chief Magistrate Judge Eddy stated, this dismissal must be with
prejudice because any amendment would be futile. Ms. Boyd cannot fix her
claims to correct the jurisdictional defect. See Newby, 2007 WL 2908626, at *4
(“Because this Court does not have jurisdiction over plaintiff’s claims against
the Toboz and Schademan Defendants, the Court will dismiss said claims with
prejudice.”).
                                CONCLUSION
      After reviewing the pleadings and documents filed in this case and Chief
Magistrate Judge Eddy’s Report and Recommendation, the Court enters the
following order:
      AND NOW, this 19th day of March, 2020:
      IT IS HEREBY ORDERED that the Report and Recommendation
[ECF 7] is ADOPTED as the Opinion of the Court along with this


                                      -4-
Memorandum Order. Ms. Boyd’s Complaint [ECF 6] is DISMISSED with
prejudice. The Clerk of Court is ORDERED to mark this case CLOSED.
                                       BY THE COURT:


                                       /s/ J. Nicholas Ranjan
                                       United States District Judge




                                 -5-
